Title: To Thomas Jefferson from John Brown Cutting, 14 August 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London Aug. 14. 1788
          
          Your letter of the 24th had so tardy a passage to me that I supposed it must have been interscepted, especially as a subsequent one of the 28th came punctually and with speed. To the latter I have already replied. For the political statements and weighty intelligence of the former I am greatly indebted. It is impracticable to learn aught here untinctur’d with english prejudices which are generally fertile of misrepresentation. In making this remark I do not allude to newspapers or any of those fugitive publications which are fabricated for hire, merely, but also to men of some ability and consideration in political situations. I have found means of access to the confidental friend of one of the english administration who I have reason to think communicates freely and with sincerity the creed of his principal, as to foreign affairs. It may perhaps entertain you to learn what is suggested and believed in the higher circles of office here. It is said and credited by the ministerial people that France and not England monopolizes the confidence of the turkish government as she does the commerce of the turkish empire, and that however she may temporize and dissemble, she will sustain them to the utmost against the two Empires, who are too formidable for her to unite with as friends or openly to combat with as foes. Hence she will play a double game with both. It is further asserted that the king of Sweden has been influenced by her and not by England to attack Russia, and that the money enabling him to equip his present armament actually [ca]me from Turkey at the instance of France, whose chief efforts are now bent to defeat the projects of the Emperor and Empress and save the turks. As to taking a part in the war openly either against England or any of her allies it is thought she is totally unable. Mr. Pitt is convinced of this inability and therefore proceeds to form continental connexions and to detach her allies fearless of her efforts and resolute to maintain England in peace by bold preparation and the rugged aspect of war. These are the insinuations of english personages here who likewise indulge a hope that what they call the stupid obstinacy of the french king, whom they suppose weak, or intemperate, headstrong and the reverse of liberal or enlighten’d, will prevent the formation of any constitution for France, and finally end in a seperation of some of the provinces from the monarchy.
          I have not yet possessed myself of further details concerning the convention of Virginia, excepting only that the numbers were eighty nine to seventy eight.
          Early in Sept. I now expect to sail for Charlestown, as health is quite restor’d again. I believe my passage is secured in the first vessel that shall proceed; if so I shall have the satisfaction to be the bearer of your letters to that City. When I had the honor to  obtain a letter or two from You last Autumn to the Governor of South Carolina and to Mr. E. Rutledge, I omitted to enquire if Doctor Ramsay were among the number of your acquaintance. I understand he is an active and industrious member of the legislature:—and as I expect to encounter much difficulty in negotiation with that body, I cou’d wish to have my personal intercourse with such a character smoothed by the weight of such an introduction, as from your repeated kindnesses and condescention, I know you will give me if you can do it with propriety. With much respect and attachment I have the honour to be Your obliged and mo. obedt. Svt.,
          
            
              John Brown Cutting
            
          
        